Citation Nr: 1624282	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a prostate gland disorder, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a low back disorder.


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1966 to August 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2000, February 2008, and May 2009 rating decisions of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was previously represented by an attorney.  However, in January 2016 written communication, the Vetearn requested that this attorney be removed as his attorney.  The Board recognizes this change in representation and, therefore, the Veteran is currently unrepresented, as is reflected above.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In April 2009, the Veteran underwent a VA examination for his low back disorder.  The examiner opined that such was not related to service, to include an in-service motorcycle accident, essentially on the basis that the Veteran's medical records were silent for treatment or complaints.  The examiner also did not consider the Veteran's assertions of continuity of symptomatology of back pain since service.  Accordingly, an addendum opinion must be obtained.

With respect to the Veteran's claimed prostate gland disorder, the Board finds that a VA examination and opinion regarding the etiology of such disorder is warranted.  The Veteran has claimed that such is due to Agent Orange exposure, and/or a sexually transmitted disease while in service.  The Board notes that service treatment records are silent with respect to a sexually transmitted disease, and the evidence of record does not warrant an examination on such theory.  However, as the Veteran served in Vietnam, he is presumed exposed to herbicides.  Accordingly, the Board finds that a VA examination/opinion is warranted in that regard.

As the outcome of the Veteran's service connection claim for a low back disorder may impact his claim of entitlement to service connection for erectile dysfunction, the latter claim is inextricably intertwined with the former claim and adjudication of the erectile dysfunction claim must be deferred until the AOJ has adjudicated the Veteran's remanded low back disorder claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Additionally, the record reflects that the Veteran receives treatment through the San Juan VA division.  Records from such treatment are dated through February 2014.  Therefore, while on remand, any recent VA treatment records should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated after February 2014 from the San Juan VA system.

2.  Return the claims file to the April 2009 VA examiner for an addendum opinion regarding the etiology of the Veteran's low back disorder.  If said examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The reviewing examiner is requested to provide a separate opinion and rationale with respect to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder, is related to service, to include an in-service motorcycle accident?

A complete rationale for all opinions should be provided.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed prostate gland disorder.  The claims file should be made available to the examiner for review. The examiner should offer an opinion as to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that any prostate gland disorder is related to service, to include herbicide exposure?

A complete rationale for all opinions should be provided.  

4.  After completing the above, readjudicate the issues on appeal, and return to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


